Exhibit 10.1

 

March 10, 2009

 

BY HAND

 

William P. Brick

Reddy Ice Holdings, Inc.

8750 North Central Expressway, Suite 1800

Dallas, Texas  75231

 

Dear Bill:

 

This letter agreement (this “Agreement”) will memorialize your irrevocable
notice of voluntary resignation of employment pursuant to Section 4.5 of that
certain Employment Agreement (the “Employment Agreement”) dated as of August 14,
2003, between Reddy Ice Corporation (as successor to Reddy Ice Group, Inc.) (the
“Company”) and you.  You, the Company, and Reddy Ice Holdings, Inc. (“Holdings”)
are collectively referred to as the “Parties.”  Terms having their initial
letters capitalized and not otherwise defined herein shall have the meaning
ascribed them in the Employment Agreement.

 

In consideration of the premises and mutual covenants contained herein
(including in the Exhibits hereto), and for other good and valuable
consideration, the Parties (intending to be legally bound hereby) agree as
follows:

 

1.                                       Termination Date.  Consistent with your
stated desires, the Term of your employment will end effective on the earlier of
(a) the completion of the annual meeting of stockholders of Holdings, which is
anticipated to be held in May 2009, or (b) May 31, 2009 (such earlier date, the
“Termination Date”).

 

2.                                       Severance Payments.  As provided in
Section 5.2 of the Employment Agreement for voluntary termination by the
Executive, no severance payments will be payable in connection with the
termination of your employment on the Termination Date.  Nevertheless, as
provided in Section 5.2 of the Employment Agreement, you shall receive all
previously earned, accrued and unpaid Base Salary and benefits from the Company
and its employee benefit plans through and including the Termination Date,
including any such benefits under pension, disability and life insurance plans,
policies and programs applicable to the Company.

 

3.                                       Continuation of Healthcare Benefits. 
As provided in Section 5.3 of the Employment Agreement (and subject to the
provisos thereof), the Company shall continue to provide healthcare benefits for
you and your dependents from the Termination Date until you are age 65 at rates
assessed for employees.  The Parties acknowledge that such healthcare benefits
are the Company’s medical and dental plans.

 

--------------------------------------------------------------------------------


 

4.                                       Restricted Stock Units.  With respect
to the Restricted Share Units awarded to you effective November 3, 2005,
notwithstanding the terms of the Restricted Share Unit Agreement dated as of
November 3, 2005, between Holdings and you (the “RSU Agreement”):

 

(a)                                  all of the Performance Vested RSUs (as
defined in the RSU Agreement) previously awarded to you that have not vested as
of the date hereof are forfeited on the date hereof; and

 

(b)                                 all of the unvested Time Vested RSUs (as
defined in the RSU Agreement) previously granted to you that are subject to
vesting based on continuous employment to and on August 12, 2009, will fully
vest on August 12, 2009, as if you were continuously employed to and including
that date, notwithstanding the termination of your employment with the Company
on the Termination Date and notwithstanding any inconsistent terms of the RSU
Agreement (including Section 2(g) of the RSU Agreement).

 

5.                                       Consulting Agreement; Release.  On the
Termination Date, you shall execute and deliver to the Company and Holdings, and
each of Holdings and the Company, as applicable, shall execute and deliver to
you:

 

(a)                                  a consulting agreement in the form attached
as Exhibit A hereto, with only such changes therein as are mutually agreed by
the Parties (the “Consulting Agreement”), which Consulting Agreement shall be
for a term commencing on the Termination Date and ending on December 31, 2009,
with consulting fees of $150,000 payable to you for such period; and

 

(b)                                 a general release in the form attached as
Exhibit B hereto, with only such changes therein as are mutually agreed by the
Parties (the “Release Agreement”), pursuant to which you will release certain
claims arising out of or relating to your employment or the termination of your
employment with the Company.

 

6.                                       Legal Fees.  Promptly following
execution of this Agreement, the Company shall pay to your counsel on your
behalf $7,500 in connection with your legal fees and expenses relating to this
Agreement, the Consulting Agreement and the Release Agreement.

 

7.                                       Other Agreements.  Except as modified
herein, the Employment Agreement, the RSU Agreement, the Indemnification
Agreements between you and each of the Company (as successor to Reddy Ice
Group, Inc.) and Holdings effective August 14, 2003, and any other agreement
between you and either or both of the Company and Holdings shall continue in
effect in accordance with their terms, and the Parties will continue to be bound
by all the provisions of such agreements that by their terms or law survive the
termination of your employment with the Company, including Section 6 of the
Employment Agreement.

 

8.                                       No Waiver or Termination of
Indemnification.  Nothing in this Agreement, the Consulting Agreement, or the
Release Agreement is intended to or shall be construed to limit in any way your
rights to indemnification by, or protection under directors’ and officers’
liability insurance of, the Company, Holdings, or their affiliates pursuant to
any provision of their charter, bylaws, directors’ resolutions, indemnification
agreement, insurance policies, or governing law.

 

--------------------------------------------------------------------------------


 

9.                                       Representations and Warranties.  Each
of the Company and Holdings, jointly and severally, represents and warrants that
(i) the execution, delivery and performance of this Agreement by the Company and
Holdings has been fully and validly authorized by all necessary corporate
action; (ii) the officer signing this Agreement on behalf of the Company is duly
authorized to do so, and the officer signing this Agreement on behalf of
Holdings is duly authorized to do so; (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which either of the Company or Holdings is a party or by which it is
bound; and (iv) upon execution and delivery of this Agreement by the Parties, it
will be the valid and binding obligation of the Company and Holdings,
enforceable against each of them in accordance with its respective terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

10.                                 Miscellaneous.

 

(a)                                  This Agreement shall be governed by, and
construed in accordance with and subject to, the laws of the State of Texas,
without giving effect to the principles of conflicts of law, except that
Section 4 shall be governed by, and construed in accordance with and subject to,
the laws of the State of Delaware.

 

(b)                                 For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement will be in
writing and will be deemed given when received by the party to be notified
(a) when given in person and (b) on the first day after delivery to Federal
Express or other overnight courier, postage prepaid, in each case at the address
for the intended recipient as set forth below:

 

If to you:                                               At the address set
forth on Exhibit C

 

If to the Company or Holdings:

 

c/o Gilbert M. Cassagne, Chief Executive Officer

Reddy Ice Corporation

8750 North Central Expressway, Suite 1800

Dallas, Texas 75231

 

(c)                                  Sections 6.3 (Severability of Covenants),
6.4 (Enforceability in Jurisdictions), 7.3 (Waivers and Amendments), 7.5
(Arbitration), 7.6 (Binding Effect; Benefit), 7.7 (Assignment), 7.8 (Number and
Gender), and 7.9 (Withholding of Taxes) of the Employment Agreement shall apply
to this Agreement, the Consulting Agreement, and the Release Agreement, with the
necessary changes in points of detail so that matters are generally the same but
altered when necessary as to names and the like.

 

(d)                                 The use of the word “including” herein shall
not be considered to limit the provision that it modifies but instead shall mean
“including, without limitation.”

 

--------------------------------------------------------------------------------


 

(e)                                  This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original but all of
which together will constitute one and the same instrument.

 

If the foregoing terms are acceptable to you and consistent with our
understanding, please confirm your agreement by signing below and returning a
signed copy.

 

 

Very truly yours,

 

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gilbert M. Cassagne

 

Name:

Gilbert M. Cassagne

 

Title:

Chief Executive Officer and President

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Gilbert M. Cassagne

 

Name:

Gilbert M. Cassagne

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ William P. Brick

 

 

 

WILLIAM P. BRICK

 

 

 

 

 

Date: March 10, 2009

 

 

 

--------------------------------------------------------------------------------